Exhibit12.1 MACK-CALI REALTY CORPORATION CALCULATION OF RATIOS OF EARNINGS TO FIXED CHARGES (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty Corporation's ratios of earnings to fixed charges for each of the five years ended December31, 2010 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income from continuing operations before minority interest and equity in earnings from unconsolidated joint ventures $ 105,142 $ 110,928 Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalization interest TOTAL EARNINGS: $ 210,347 $ 230,846 $ 240,047 $ 224,120 $ 249,410 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 149,329 $ 140,068 $ 126,937 $ 125,467 $ 134,197 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 151,404 $ 141,714 $ 132,970 $ 130,789 $ 140,488 RATIO OF EARNINGS TO FIXED CHARGES:
